JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders, filed December 11, 2008, 2008 WL 5191864, and February 9, 2009, be affirmed. The district court properly held appellant did not allege an injury sufficient to confer Article III standing. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (in order to satisfy “irreducible constitutional minimum of standing” plaintiff must have suffered an injury which is concrete and particularized, and actual or imminent, not conjectural or hypothetical). Furthermore, the district court did not abuse its discretion in denying appellant’s motion for reconsideration of the dismissal order. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.